*324OPINION.
Love:
This is a companion case to that of William W. Parshall, 7 B. T. A. 318. The Pennsylvania statutes quoted in the opinion in the Par shall case, are applicable to the issues in this case and the same are here referred to and will not be again quoted.
The petitioner appeared at the hearing and testified positively and unequivocally that at the beginning of 1920 he transferred his entire interests in the Puritan Supply Co. and the Simpson Supply Co. to his wife, Catherine L. Cray. He was subjected to a searching cross-examination without effect. He was corroborated by his former associates, Harah'and Parshall. In view of all the evidence in the case, we are convinced that the petitioner, in the early days of 1920, in good faith transferred his interests in the two companies herein named to Catherine L. Cray, and under the laws of Pennsylvania the transferee was entitled to demand and receive from those companies the profits that, in the absence of such transfer, the trans-feror would have been entitled to receive.
It was agreed by and between the petitioner and counsel for the Commissioner that the stipulation read into the record in the Pasrshall case, with reference to a typographical error in the computation of income to the Puritan Coke Co., applies to this petitioner also.
We assume that the error there pointed out will be duly corrected.

Judgment will he entered on 15 days1 notice, under Rule 50.